DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 18 March 2022, in response to the Office Action mailed 16 February 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The rejections under 35 U.S.C. 101 have been withdrawn due to the amendments made.

The objections to claims 19-20 have been withdrawn due to the amendments made.


Response to Arguments
Applicant’s arguments, see the remarks, filed 18 March 2022, with respect to claim 2 (now included in the independent claims, see below) have been fully considered and are persuasive.  The rejections of claims 1, 4-10, and 12-20 have been withdrawn. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bruckner on 15 June 2022.

The application has been amended as follows: 

	1.	(Currently Amended) A computer-implemented method for on-demand job messaging to predicted employees, the computer-implemented method comprising:
responsive to receiving, by a machine intelligence application running on a processor unit, a job description for an employment opportunity, parsing a predicted employee cache for one or more of the predicted employees having employment data matching the job description; [[and]]
responsive to parsing the predicted employee cache and finding one or more matches for one or more of the predicted employees, delivering, by a job messaging application running on the processor unit, the job description to one or more of the predicted employees;
wherein a predicted employee is an employee that the machine intelligence application has determined to be interested in a job change by calculating a job change interest score from payroll data using probabilistic neural network algorithms and to whom the job change interest score has been assigned in the predicted employee cache;
further comprising:
accessing, by the machine intelligence application running on the processor unit, payroll data for a number of employees in a payroll database, wherein the payroll data comprises an address, a salary, a date of employment by a current organization, dates for each pay raise, dates for each promotion, a geographic location, a total time with the current organization, data regarding dates of prior employment before joining the current organization, an employment history, gaps in the employment history, payroll deductions, and an amount of salary contributions to retirement savings;
responsive to accessing the data for the number of employees in the payroll database, comparing, by the machine intelligence application running on the processor unit, the payroll data for the employee to a job change interest model; 
responsive to comparing the data for the employee to the job change interest model, determining, by the machine intelligence application running on the processor unit, that the employee is the predicted employee by calculating, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee, wherein calculating the job change interest score, further comprises: 
discovering, by the machine intelligence application running on the processor unit, a number of patterns in the data, including computing, using the probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of the patterns;
detecting, by the machine intelligence application running on the processor unit, a number of anomalies in the number of patterns, including computing, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns; and 
detecting, by the machine intelligence application running on the processor unit, a number of indications in the data, including computing, using the probabilistic neural network algorithms running on the processor unit, a third numerical value for the number of indications detected in the data; and
responsive to determining that the employee is the predicted employee, assigning, by the machine intelligence application running on the processor unit, the predicted employee and the job change interest score to the predicted employee cache, wherein the job change interest score is associated with the predicted employee in the predicted employee cache.
	
2.	(Canceled) 

3.	(Canceled)

4.	(Currently Amended) The computer-implemented method of claim [[2]] 1, wherein the predicted employee cache is configured to provide access by the job messaging application in responding to client systems. 

5.	(Original) The computer-implemented method of claim 1, further comprising:
processing, by an information gathering application running on the processor unit, new data regarding the predicted employee; 
responsive to processing the new data regarding the predicted employee, sending the new data to the machine intelligence application; 
responsive to receiving the new data regarding the predicted employee, calculating, by the machine intelligence application running on the processor unit, a new job change interest score for the employee; and 
replacing, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee in the predicted employee cache with the new job change interest score.

6.	(Original) The computer-implemented method of claim 1, further comprising: 
receiving, by an information gathering application running on the processor unit, new data regarding the employee;
responsive to receiving the new data regarding the employee, sending the new data to the machine intelligence application; 
responsive to receiving the new data regarding the employee, selecting, from a number of job change interest models, a particular employee job change interest model based on the new data; and
responsive to selecting the particular employee job change interest model, comparing, by the machine intelligence application, the new data for the employee to the particular employee job change interest model.

7.	(Original) The computer-implemented method of claim 6, further comprising: 
	responsive to comparing the new data regarding the employee to the particular employee job change interest model, calculating, by the machine intelligence application running on the processor unit, a new job change interest score for the employee; and
providing, by the machine intelligence application running on the processor unit, the new job change interest score to the predicted employee cache.

8-9.	(Canceled)

10.	(Currently Amended) The computer-implemented method of claim [[2]] 1, further comprising:
applying machine learning algorithms, running on the processor unit, to adjust first statistical weights used for calculating the statistically-weighted first numerical value; 
applying the machine learning algorithms to adjust second statistical weights used for calculating the second numerical value; and
applying machine learning algorithms, running on the processor unit, to adjust third statistical weights used for calculating the third numerical value.

11.	(Cancelled)

12.	(Currently Amended) The computer-implemented method of claim [[2]] 1, wherein the number of indications comprises employment and human resource lifecycle changes, individual information data changes, role changes, a device registration, financial data, and employment data including employment status and history.

13.	(Currently Amended) A computer system for on-demand job messaging to predicted employees, the computer system comprising:
	a processor unit having a predicted employee cache;
	a data base connected to the processor unit;
	a number of models stored in a computer-readable storage medium connected to the processor unit; 
	a job messaging application stored in the computer-readable storage medium; [[and]]
a machine intelligence application running on the processor unit that compares data for an employee to a job change interest model selected from the number of models, responsive to comparing the data for the employee to the job change interest model, determines whether the employee is a predicted employee by calculating a job change interest score from payroll data using probabilistic neural network algorithms; and responsive to determining that the employee is a predicted employee, stores the predicted employee in the predicted employee cache;
wherein determining the predicted employee enables targeting of the on-demand job messaging by the job messaging application in the computer system;
further comprising:
accessing, by the machine intelligence application running on the processor unit, payroll data for a number of employees in a payroll database, wherein the payroll data comprises an address, a salary, a date of employment by a current organization, dates for each pay raise, dates for each promotion, a geographic location, a total time with the current organization, data regarding dates of prior employment before joining the current organization, an employment history, gaps in the employment history, payroll deductions, and an amount of salary contributions to retirement savings;
responsive to accessing the data for the number of employees in the payroll database, comparing, by the machine intelligence application running on the processor unit, the payroll data for the employee to a job change interest model; 
responsive to comparing the data for the employee to the job change interest model, determining, by the machine intelligence application running on the processor unit, that the employee is the predicted employee by calculating, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee, wherein calculating the job change interest score, further comprises: 
discovering, by the machine intelligence application running on the processor unit, a number of patterns in the data, including computing, using the probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of the patterns;
detecting, by the machine intelligence application running on the processor unit, a number of anomalies in the number of patterns, including computing, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns; and 
detecting, by the machine intelligence application running on the processor unit, a number of indications in the data, including computing, using the probabilistic neural network algorithms running on the processor unit, a third numerical value for the number of indications detected in the data; and
responsive to determining that the employee is the predicted employee, assigning, by the machine intelligence application running on the processor unit, the predicted employee and the job change interest score to the predicted employee cache, wherein the job change interest score is associated with the predicted employee in the predicted employee cache.
14.	(Original) The computer system of claim 13, wherein the machine intelligence application, running on the processor unit, calculates a job change interest score for the predicted employee; and provides the job change interest score to the predicted employee cache.

15.	(Original) The computer system of claim 14, wherein, responsive to receiving a job description for an employment opportunity, the machine intelligence application parses the predicted employee cache for one or more of the predicted employees having employment data matching the job description; and
responsive to parsing the predicted employee cache and finding one or more matches for one or more of the predicted employees, sends the job description to the one or more of the predicted employees.

16.	(Original) The computer system of claim 15, wherein the machine intelligence application, running on the processor unit, discovers a number of patterns in the data; detects a number of anomalies in the number of patterns; and detects a number of indications in the data.

17.	(Original) The computer system of claim 16, wherein the machine intelligence application computes, using probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of the patterns; computes, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns; and computes, using the probabilistic neural network algorithms running on the processor unit, a third numerical value for the number of indications detected in the data.

18.	(Original) The computer system of claim 17, wherein the machine intelligence application applies machine learning algorithms to adjust first statistical weights used for calculating the statistically-weighted first numerical value; applies the machine learning algorithms to adjust second statistical weights used for calculating the second numerical value; and applies machine learning algorithms to adjust third statistical weights used for calculating the third numerical value.

19.	(Currently Amended) A computer program product for on-demand job messaging to predicted employees comprising: 
computer-readable instructions stored on a non-transitory computer-readable medium and configured to cause a processor unit to compare, by a machine intelligence application, data for an employee to a job change interest model; 
computer-readable instructions configured to cause the processor unit, responsive to comparing the data for the employee to the job change interest model, to determine whether the employee is a predicted employee; 
computer-readable instructions configured to cause the processor unit, responsive to a determination by the machine intelligence application running on the processor that the employee is the predicted employee, to calculate a job change interest score from payroll data for the predicted employee using probabilistic neural network algorithms; and
computer-readable instructions configured to cause the processor unit to provide the job change interest score to a predicted employee cache;
wherein determining the predicted employee enables targeting of the on-demand job messaging by a job messaging application in a computer system;
computer-readable instruction configured to cause accessing, by the machine intelligence application running on the processor unit, payroll data for a number of employees in a payroll database, wherein the payroll data comprises an address, a salary, a date of employment by a current organization, dates for each pay raise, dates for each promotion, a geographic location, a total time with the current organization, data regarding dates of prior employment before joining the current organization, an employment history, gaps in the employment history, payroll deductions, and an amount of salary contributions to retirement savings;
computer-readable instruction configured to cause responsive to accessing the data for the number of employees in the payroll database, comparing, by the machine intelligence application running on the processor unit, the payroll data for the employee to a job change interest model; 
computer-readable instruction configured to cause responsive to comparing the data for the employee to the job change interest model, determining, by the machine intelligence application running on the processor unit, that the employee is the predicted employee by calculating, by the machine intelligence application running on the processor unit, the job change interest score for the predicted employee, wherein calculating the job change interest score, further comprises: 
discovering, by the machine intelligence application running on the processor unit, a number of patterns in the data, including computing, using probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of the patterns;
detecting, by the machine intelligence application running on the processor unit, a number of anomalies in the number of patterns, including computing, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns; and 
detecting, by the machine intelligence application running on the processor unit, a number of indications in the data, including computing, using the probabilistic neural network algorithms running on the processor unit, a third numerical value for the number of indications detected in the data; and
responsive to determining that the employee is the predicted employee, assigning, by the machine intelligence application running on the processor unit, the predicted employee and the job change interest score to the predicted employee cache, wherein the job change interest score is associated with the predicted employee in the predicted employee cache.
 
20.	(Previously presented) The computer program product of claim 19, further comprising: 
computer-readable instructions configured to cause the processor unit to discover a number of patterns in the data;
computer-readable instructions configured to cause the processor unit to detect a number of anomalies in the number of patterns; 
	computer-readable instructions configured to cause the processor unit to detect a number of indications in the data;
computer-readable instructions configured to cause the processor unit to compute, using probabilistic neural network algorithms running on the processor unit, a statistically-weighted first numerical value for the number of patterns; 
computer-readable instructions configured to cause the processor unit to compute, using the probabilistic neural network algorithms running on the processor unit, a second numerical value for the number of anomalies detected in the number of patterns; 
computer-readable instructions configured to cause the processor unit to compute, using the probabilistic neural network algorithms running on the processor unit, a third numerical value for the number of indications detected in the data;
computer-readable instructions configured to cause the processor unit to apply machine learning algorithms, running on the processor unit, to adjust first statistical weights used for calculating the statistically-weighted first numerical value; 
computer-readable instructions configured to cause the processor unit to apply the machine learning algorithms to adjust second statistical weights used for calculating the second numerical value; and
computer-readable instructions configured to cause the processor unit to apply machine learning algorithms, running on the processor unit, to adjust third statistical weights used for calculating the third numerical value.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various models for predicting employee/candidate interest in job changes/postings/offerings, including utilizing payroll data and looking for specific patterns in the data to compare to specific models; as well as detecting anomalies in patterns for semantic analysis.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed payroll data utilized to compare to a job change interest model, in combination with determining a job change interest score using separate numerical values determined by a probabilistic neural network for a number of patterns, anomalies in the patterns, and indications in the payroll data, where the job change interest score is used to determine if an employee is a “predicted employee” to be stored with the job change interest score data in a specific cache and to deliver a job description to the employees determined to be predicted employees using a job messaging app.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 2, 3, 8, 9, and 11 are cancelled; claims 1, 4-7, 10, and 12-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128